The defendant, after conviction and after the judgment of conviction had been affirmed by this court [246 App. Div. 744], made a motion to vacate the judgment and for a new trial on newly-discovered evidence, which was denied in the County Court of Nassau county wherein he had been tried. An appeal was taken to this court. Appeal dismissed on the ground that the order is not appealable. (Code Crim. Proc. §§ 485, 517; People v. Trezza, 128 N. Y. 529; People v. Mayhew, 151 id. 607; Hebberd v. Loeb, 125 App. Div. 579.) The appellant asks, without formal application, for a reargument of the appeal from the judgment of conviction. An examination of the record indicates that such reargument would be futile. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.